DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (U.S. Pat. App. Pub. No. 2017/0179078).
Jung discloses, as shown in Figure 20, a semiconductor package with 
(24) a carrier (5100); 
an electronic component (5200) disposed on a first side of the carrier (5100); 
an encapsulant (5600) encapsulating a second side of the carrier (5100), which is opposite to the first side of the carrier (5100), and having a first surface facing away from the second side of the carrier (5100); 

a second conductive via (5650) extending from the first surface of the encapsulant (5650) to the carrier (5100); 
wherein the first conductive via (5650) overlapping with the electronic component (5200) from a bottom view perspective, and wherein the second conductive via (5650) is free from overlapping with the electronic component (5200) from the bottom view perspective (see Figure 20).

Allowable Subject Matter
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device package inter alia the limitations “…a conductive via extending from the first surface of the first encapsulant into the carrier, wherein the conductive via comprises a first portion within the carrier and a second portion within the first encapsulant; wherein the first portion of the conductive via has a first diameter adjacent to the first surface of the carrier and the second portion of the conductive via has a second diameter adjacent to the second surface of the first encapsulant, and wherein the first diameter is substantially equal to the second diameter; wherein the conductive via comprises a first thermal via overlapping with the first electronic component from a bottom view perspective, and wherein a second thermal via extending from the first surface of the first encapsulant to the carrier and free from overlapping with the first electronic component from the bottom view perspective.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 21, 2022